—In an action, inter alia, to rescind a general release, the defendants Coin Phones, Inc., Erik Fiebert, Robert Ridzik and Salvatore Dio Guardia appeal from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered June 20, 1989, as denied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against them by the plaintiff Malcolm Kanan.
Ordered that the order is affirmed insofar as appealed from, with costs.
We conclude that the Supreme Court acted properly in denying that branch of the appellants’ motion which was for summary judgment dismissing the complaint insofar as asserted against them by the plaintiff Malcolm Kanan. The motion papers present a triable issue of fact as to whether the plaintiff Kanan was fraudulently induced into executing the general release whereby he waived his rights under a consulting agreement with the appellants concerning services Kanan allegedly rendered in the public stock offering of the appellant Coin Phones, Inc.
Moreover, the appellants’ claim that the consulting agreement was unenforceable under UCC 8-319 and General Obligations Law § 5-701 (a) (10), is without merit. Although the consulting agreement is not embodied in a single written memorandum, Kanan submitted various written documents which, when pieced together, are sufficient to satisfy the requirements of the Statute of Frauds (see, Crabtree v Arden Sales Corp., 305 NY 48, 54-55).
We have reviewed the appellants’ remaining contentions and find them to be without merit. Mollen, P. J., Brown, Eiber and Rosenblatt, JJ., concur.